88 U.S. 71 (____)
21 Wall. 71
MAXWELL
v.
STEWART.
Supreme Court of United States.

*72 *73 There was no appearance in this court by the plaintiffs in error and no errors had been here assigned. The court accordingly, on the case being called, were about to dismiss the writ. Mr. P. Phillips, for the defendant in error.
The CHIEF JUSTICE delivered the opinion of the court.
On examining the record we find that four errors were assigned in the court below. The first three relate to the form and sufficiency of the evidence offered to prove the record of the judgment in the District Court of the State of Kansas upon which the action was brought. We think the objections were not well taken and that there was no error in overruling them.
The fourth is to the effect that the judgment in the Kansas court was void because the cause was tried by the court without the waiver of a trial by jury entered upon the journal. Whatever might be the effect of this omission in a proceeding to obtain a reversal or vacation of the judgment, it is very certain that it does not render the judgment void. At most it is only error and cannot be taken advantage of collaterally.
JUDGMENT AFFIRMED.

NOTE.
A motion was afterwards made by Mr. J.S. Watts, for the plaintiff in error, to rehear the case; but the motion was denied.